COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '               No. 08-18-00161-CV
  IN RE: UNITED SERVICES
  AUTOMOBILE ASSOCIATION,                        '         AN ORIGINAL PROCEEDING

                                Relator.         '                IN MANDAMUS
                                                 '


                                       JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus against

the Honorable Sue M. Kurita, Judge of the County Court at Law No. 6 of El Paso, Texas, and

concludes that Relator=s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 26TH DAY OF SEPTEMBER, 2018.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.